Citation Nr: 1122981	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  11-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right leg injury.  

2.  Entitlement to an initial compensable evaluation for hypertension.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from 1959 to 1979.  

This appeal arises from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of the initial rating for hypertension and entitlement to a total disability rating based on individual unemployability due to service-connected disability are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A right leg injury was not manifested in active military service, and no current chronic right leg disability is shown to exist.   


CONCLUSION OF LAW

The criteria for service connection for residuals of a right leg injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran filed his claim in December 2008 for service connection for a right leg injury.  The RO sent the Veteran a letter in February 2009 which informed him what was needed from him, how he could help with his claim, how VA could help him with his claim, what the evidence must show to support his claim, and how VA assigns disability ratings and effective dates.  

The Veteran's service medical records have been obtained.  The medical records identified by the Veteran were requested and received.  In March 2009 the Veteran indicated he had no further evidence to submit.  

The Veteran was not afforded a VA examination to obtain a medical opinion as to whether any current right leg disorder was related to service.  The service medical records do not include any treatment, diagnosis or complaints related to the right leg.  In addition, the Veteran has not submitted any description of any right leg symptoms in-service or described any incident in service in which he injured his right leg.  There is no clinical record, or description of symptoms in service which could provide a basis for a medical professional to link any current right leg disorder to service.  A conclusory generalized statement that a service injury caused a current medical problem is not enough to entitle the Veteran to a medical examination.  For that reason scheduling the Veteran for a VA examination is not necessary.  See 38 C.F.R. § 3.159 (c)(4)(2010); See Waters v. Shinseki, 601 F.3d 1274 (2010).  

No further notice to the Veteran or assistance with his claim is necessary.  

Service Connection 

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background.  Service entrance examination in August 1959 noted the Veteran's lower extremities were normal.  There are no records of treatment for any injury to the right leg in service.  

In December 1979 the Veteran was examined by VA.  He did not report any in-service injury to the right leg during the examination.  No right leg disorder was diagnosed.  

The Veteran was examined again in June 1988 by VA.  The Veteran did not describe any residuals of an in-service injury to the right leg in his listing of his present complaints.  The only symptom described was numbness in the area of his "legs" where a vein was removed and used in his coronary artery bypass grafting.  Tender surgical scars of the chest, abdomen and right and left leg were described.  No right leg disorder was diagnosed.  

VA examination of the heart in April 2007 noted a few mild varicosities of the lower extremities.  No diagnosis of any disorder of the lower extremities was diagnosed.  

September 2008 records from a private physician indicate the Veteran was seen with a contusion and pain of the right shin.  He had been seen in the emergency room one week previously for contusion and hematoma of the right leg.  The diagnoses included a contusion of the right leg with hematoma secondary to trauma.  

The Veteran was examined by VA in April 2009.  No contusion or hematoma of the right lower extremity was found on examination.  The only symptom of the lower legs was trace edema of both lower extremities.  No disorder of the right leg was diagnosed.  Coronary artery disease, mitral valve replacement and symptomatic sick sinus syndrome were the only diagnoses.  

Analysis.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The first element required to support a claim for service connection is a diagnosis of a current disability.  The only diagnosis of any disorder of the right leg (other than symptoms attributed to his service connected coronary artery disease) appears in September 2008 medical records.  There is evidence of trauma to the right leg resulting in a visit to the emergency room in September 2008 with follow up one week later.  There is no subsequent record of any treatment for the contusion or hematoma of the right leg demonstrating it resulted in a current disability.  Subsequent VA examination in April 2009 found no evidence of a contusion or hematoma of the right leg.  The only symptom noted was edema of not just the right leg, but both legs.  No diagnosis of any disorder of the right leg was made in April 2009.  The weight of the evidence does not demonstrate the Veteran currently has any residuals of a right leg injury.  

The second requirement to support the claim for service connection is medical or lay evidence of service incurrence of a right leg injury.  The only evidence of any in-service right leg injury is contained in the Veteran's December 2008 statement of claim.  The Veteran requested service connection for a right leg (injury) incurred while in the Navy.  He stated there would be supporting evidence in his service medical records.  The Veteran did not provide any details as to the type of injury, when the claimed incident occurred, or what type of injury was sustained.  He did not provide any further details in his March 2009 statement, notice of disagreement or appeal.  He relied solely upon his service medical records to provide evidence of an injury to the right leg in service.  Service records do not include any evidence that a right leg injury was sustained in service.  In addition, when the Veteran was first examined by VA in December 1979 he did not report any in-service injury to the right leg or any current complaints related to the right leg.  June 1988 VA examination includes only complaints of numbness in the legs in the area where veins were harvested for his coronary artery bypass graft and descriptions of his surgical scars of both legs.  

While the Veteran is certainly competent to describe an injury to his right leg, he has not done so.  His claim is not consistent with the contemporaneous service treatment records or the VA examination report of December 1979.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) the Court instructed that lack of contemporaneous medical records may be a fact that the Board can consider and weight against the Veteran's lay evidence, however, the lack of such records does not, in and of itself, render lay evidence not credible.  However, evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service when considering a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

In this instance, the first documentation of any injury to the right leg appears in September 2008 medical records.  Those records indicate the Veteran was first seen for a contusion and hematoma of the right leg in the emergency room in September 2008.  There is nothing in those records which indicates it was an old injury.  Subsequent, VA examination in April 2009 found no evidence of any contusion or hematoma of the right leg.  No right leg disorder was diagnosed, the only symptom noted was edema of both legs.  

The fact situation in this case, may be distinguished from that in Buchanan where the appellant had provided lay statements and affidavits of other persons who had observed the Veteran's symptoms in service.  In this case, no description of any symptoms in service was provided by the Veteran.  The weight of the evidence is against the assertion that a right knee injury was sustained in service.  

There is also no competent medical evidence linking any symptoms of the right leg to an injury in service.  While the Veteran is certainly competent to describe any symptoms a lay person could observe, he has not provided any such description.  He has offered only a conclusory statement indicating he injured his right leg in service. In this instance, the Veteran has not offered any evidence indicating he has any special training or education which would make him competent to diagnosis a medical diagnosis or attribute it to specific cause.  There is also no contemporaneous or later diagnosis of any residuals of a right leg disorder by a medical professional based on the Veteran's statement.  See Davidson v. Shinseki,  581 F. 3d 1313 (Fed. Cir. 2009).  

The preponderance of the evidence is against the claim for service connection for a right leg injury.  


ORDER

Service connection for a residuals of a right leg injury is denied.  


REMAND

The Veteran is seeking entitlement to a total disability rating based on individual unemployability due to service-connected disability.  The Veteran was examined by VA in April 2009.  The VA examiner stated the Veteran's heart disease caused only mild to moderate impairment of his daily activities and his METs level was probably 5.  Subsequently in November 2009 the Veteran was treated for significant exertional dyspnea and shortness of breath with marked abnormal ischemia.  Cardiac catherization, angioplasty and stent implantations were required.  The Veteran was seen one week later in December 2009 and it was noted he was not short of breath.  

Apparently, for that reason the RO did not arrange for another VA examination to obtain an opinion as to whether the current severity of his service connected heart disease resulted his being unemployable.  The symptoms demonstrated in November 2009 and the procedures performed indicate there may be an increase in the severity of the Veteran's heart disease.  The Veteran should be afforded a VA cardiology examination to determine if his service connected cardio-vascular disabilities, which include arteriosclerotic heart disease, mitral valve replacement and symptomatic sick sinus syndrome render him unable to work.  

Likewise, current treatment records should be obtained, and since they will likely reflect relevant blood pressure readings, a final decision regarding the evaluation of the Veteran's service connected hypertension should be deferred.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify all health care providers who have treated him since December 2009 for hypertension, arteriosclerotic heart disease, mitral valve replacement and symptomatic sick sinus syndrome.  Attempt to obtain copies of pertinent treatment records identified by the Veteran.  

2.  The Veteran should be afforded a VA examination to assess the severity of his service connected cardio-vascular disabilities, (including the surgical scars arising from by-pass surgery), and specifically to ascertain whether in the opinion of the examiner, the Veteran is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities.  The claims folder should be made available to the examiner for review before the examination, and the examiner is asked to explain the basis for his/her opinion.  

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


